Case: 19-40651      Document: 00515296974         Page: 1    Date Filed: 02/04/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 19-40651
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                     February 4, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RICARDO DELGADO-ROJAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:19-CR-556-1


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ricardo Delgado-
Rojas has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Delgado-Rojas has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40651    Document: 00515296974    Page: 2   Date Filed: 02/04/2020


                                No. 19-40651

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2